NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0532n.06
                             Filed: July 28, 2006

                                           No. 05-6703

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

MICHAEL J. KELSEY,
     Plaintiff-Appellant,

                                                     On Appeal from the
               v.                                    United States District Court for
                                                     the Eastern District of Kentucky

COMMISSIONER OF SOCIAL SECURITY,
     Defendant-Appellee.

______________________________/


       Before: KENNEDY and DAUGHTERY, Circuit Judges; ADAMS, District Judge*

       KENNEDY, J. Michael J. Kelsey (“claimant”) suffers from a variety of ailments including

coronary artery disease, obesity, inflammatory bowel disease (Crohn’s disease), an anxiety disorder,

and organic brain damage. Joint Appendix (“J.A.”) at 13. He applied for and was denied Social

Security Benefits by the Commissioner of Social Security (“Commissioner”). He appealed to an

Administrative Law Judge (“ALJ”), who found that he was not disabled within the parameters of

the Social Security Act. Claimant appealed to the district court and the district court granted the

Commissioner's motion for summary judgment. Claimant further appealed to this court, and for the

following reasons, we AFFIRM the district court's judgment.




       *
         The Honorable John R. Adams, United States District Judge for the Northern District of
Ohio, sitting by designation.
       This court must affirm the ALJ’s decision unless the ALJ “has failed to apply the correct

legal standards or has made findings of fact unsupported by substantial evidence in the record.”

Warner v. Comm'r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004) (quoting Walters v. Comm'r of

Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997)). See also 42 U.S.C. § 405(g); Longworth v. Comm’r

Soc. Sec. Admin., 402 F.3d 591, 595 (6th Cir. 2005). The substantial evidence standard requires

only that a “‘reasonable mind might accept’ the relevant evidence ‘as adequate to support a

conclusion.’” Warner, 375 F.3d at 390 (quoting Kirk v. Sec'y of Health & Human Servs., 667 F.2d

524, 535 (6th Cir. 1981)). See also Longworth, 402 F.3d at 595. If substantial evidence supports

the ALJ's decision, this court will defer to that decision “even if there is substantial evidence in the

record that would have supported an opposite conclusion . . . .” Warner, 375 F.3d at 390 (quoting

Key v. Callahan, 109 F.3d 270, 273 (6th Cir.1997)). See also Longworth, 402 F.3d at 595.

       On appeal, claimant first argues that the ALJ’s decision was not supported by substantial

evidence. Claimant raised this same argument in the district court. Having carefully reviewed the

district court’s opinion, the opinion of the ALJ, the arguments made by the parties in their briefs on

appeal,1 and the evidence in the record, we hold that the district court correctly ruled that the ALJ’s

opinion was supported by substantial evidence. We further hold that an additional opinion

addressing this argument would serve no purpose. Accordingly, we adopt the reasoning of the

district court on this point as our own. The ALJ’s decision was supported by substantial evidence.2



       1
        This case was submitted on the briefs.
       2
        Claimant also argues that the errors committed by the ALJ were not harmless. Because we
agree with the district court that the ALJ’s opinion was supported by substantial evidence, and,
hence that, for the purposes of our review, the ALJ did not commit error, we need not address
claimant’s arguments on this point.

                                                   2
       Claimant also argues that the ALJ improperly relied on a hypothetical question asked of a

vocational expert that did not include all of claimant’s deficiencies. Claimant notes that the ALJ

found that the record established that claimant “experience[s] moderate deficiencies of

concentration, persistence or pace” but that the ALJ failed to recognize this restriction in the

numbered findings at the close of his decision. J.A. at 14, 18-19. Claimant also argues that the ALJ

posed a hypothetical to the vocational expert that did not include these deficiencies, and that the

failure to include these deficiencies meant that the ALJ believed that claimant was qualified for jobs

that were beyond his capacity. We disagree.

       First, the failure of the ALJ to list the fact that claimant had moderate deficiencies in

concentration, persistence or pace in his findings does not mean that the ALJ did not fully consider

those deficiencies. As claimant points out, the ALJ discussed these deficiencies elsewhere. J.A. at

14. Furthermore, claimant can point to no evidence that the ALJ failed to take those moderate

deficiencies into account.

       Finally, the hypothetical question the ALJ asked the vocational expert included the moderate

deficiencies. The vocational expert was asked to include all of the deficiencies in Exhibit 13F in

answering the questions posed by the ALJ. J.A. at 301. Exhibit 13F indicates that claimant is

moderately limited in his “ability to understand and remember detailed instructions,” his “ability to

carry out detailed instructions,” and in his “ability to maintain attention and concentration for

extended periods.” Id. at 224. Taking into account the findings in Exhibit 13F adequately

incorporates moderate deficiencies in concentration, persistence, or pace. Thus, because the ALJ

explicitly requested that the vocational expert assume that the moderate deficiencies included in




                                                  3
Exhibit 13F were present in answering the hypothetical questions, the ALJ did not commit error by

relying on the hypothetical. Claimant’s arguments on this point must fail.

                                        CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s judgment.




                                                4